Citation Nr: 0428071	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  02-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for loss of sight in the 
left eye secondary to VA surgery performed on January 26, 
2000 and June 28, 2000.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from May 1950 to February 
1953.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

This claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action 
with regard to this appeal. 


REMAND

The veteran seeks compensation for loss of sight in his left 
eye.  He alleges that this disability results from VA surgery 
performed on January 26, 2000 and June 28, 2000.  Additional 
action by the RO is necessary before the Board can decide 
this appeal.

First, in a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in June 2002, the veteran requested a hearing before 
a Veterans Law Judge sitting at the RO.  The RO scheduled the 
veteran for such a hearing in August 2004, but on that date 
the veteran canceled; his representative submitted a written 
statement asking that the hearing be rescheduled so that the 
veteran could have time to gather additional evidence in 
support of his claim.  The RO should comply with the 
representative's rescheduling request on remand.  

Second, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's appeal.  The VCAA provides that 
VA must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with these 
provisions.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, VA has not strictly complied with the 
VCAA by providing the veteran adequate notice regarding his 
claim.  In particular, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  VA should 
also request that the claimant provide any evidence in his 
possession that pertains to his claim.  

In this case, the RO sent the veteran VCAA notice in November 
2003, in part, informing him of the evidence needed to 
support a claim to reopen a previously denied claim for 
service connection for loss of left eyesight due to VA 
medical care.  The RO explained to the veteran the type of 
evidence needed to qualify as "new" and "material."  The 
RO then advised the veteran that he had to submit evidence 
showing that he had an injury or disease in the military that 
was related to a current disability.  The RO did not provide 
the veteran any information pertinent to the claim actually 
on appeal, explain to him whether he was responsible for 
submitting such evidence or whether VA would obtain and 
associate such evidence with the claims file, or advise him 
to provide all evidence in his possession that pertains to 
this claim.  For instance, in a written statement received in 
May 2002, the veteran asserted that a doctor in Detroit had 
indicated that the June 2000 eye surgery was performed to 
cover up the mistakes made during the January 2000 eye 
surgery.  To date, the RO has not advised the veteran that if 
he has competent medical evidence establishing that his loss 
of sight in the left eye represents additional disability 
resulting from either of his VA surgeries, he should submit 
such evidence in support of his claim.  On remand, the RO 
should cure this procedural defect by satisfying the notice 
requirements of the VCAA.  

Accordingly, this case is REMANDED for the following:

1.  In accordance with all applicable 
statutory and regulatory provisions, the 
RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO.

2.  The RO should review the claims file 
and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claim, including 
medical evidence confirming that the loss 
of sight in the veteran's left eye 
represents additional disability resulting 
from VA surgery, indicating whether the 
veteran should submit such evidence or 
whether the RO will obtain and associate 
such evidence with the claims file, and 
advising the veteran to submit all 
evidence in his possession that pertains 
to his claim.  The RO should afford the 
veteran and his representative an 
opportunity to respond to this notice by 
submitting evidence or information or by 
identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.  The RO should also 
include notice to the veteran of his right 
to initial RO consideration of any 
additionally-obtained evidence, or, the 
need for the appropriate waiver if he 
desires such additional evidence to be 
directly considered by the Board 
subsequent to his hearing.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).



The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).


